IN THE SUPREME COURT OF IOWA
                                No. 19–1407

                             Filed May 22, 2020


JOHN DOE,

      Plaintiff,

vs.

STATE OF IOWA,

      Defendant.


      Certiorari to the Iowa District Court for Polk County, William A.

Price, District Associate Judge.



      Petitioner seeks review of a district court order denying his

application for expungement of the record of a criminal case.     WRIT

SUSTAINED AND CASE REMANDED.



      Andrew Duffelmeyer (until withdrawal) and Robert J. Poggenklass

(until withdrawal), and Alexander Vincent Kornya of Iowa Legal Aid,
Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Louis S. Sloven, Assistant

Attorney General, and John P. Sarcone, County Attorney, for appellee.
                                      2

PER CURIAM.

      In 2000, John Doe was charged with escape, in violation of Iowa

Code section 719.4 (2001). The charge was subsequently dismissed. In

2019, Doe filed an application for expungement of the record in this case

pursuant to Iowa Code section 901C.2 (2019). The district court denied

Doe’s application for expungement on the ground Doe had court-ordered

financial obligations in other cases. Doe timely filed his notice of appeal,

which we choose to treat as a petition for writ of certiorari. See Iowa R.

App. P. 6.107(1)(a) (“Any party claiming . . . an associate district court

judge . . . acted illegally may commence an original certiorari action in the

supreme court by filing a petition for writ of certiorari as provided in these

rules.”); State v. Propps, 897 N.W.2d 91, 97 (Iowa 2017) (“Additionally, if a

case is initiated by a notice of appeal, but another form of review is proper,

we may choose to proceed as though the proper form of review was

requested by the defendant rather than dismiss the action.”).

      In State v. Doe, ___ N.W.2d ___, ___ (Iowa 2020), filed today, we held

the requisite condition for expungement set forth in section 901C.2(1)(a)(2)

requires the defendant establish only that he or she satisfied all of the

court-ordered financial obligations in the criminal case in which the

application for expungement was filed and for which expungement was

sought. Here, the district court erred in concluding section 901C.2(1)(a)(2)

required the defendant to establish he also satisfied all court-ordered

financial obligations in other cases. For the reasons set forth in Doe, ___

N.W.2d at ___, we grant Doe’s petition, sustain the writ, vacate the district

court’s order denying Doe’s application for expungement, and remand this

matter for further proceedings.

      WRIT SUSTAINED AND CASE REMANDED.
                                    3

     All justices concur except Appel, J., who concurs specially, and

McDermott, J., who takes no part.

     This opinion shall not be published.
                                      4

                                                     #19–1407, Doe v. State

APPEL, Justice (concurring specially).

      In Doe v. State, No. 19–1402, ___ N.W.2d ___, ___ (Iowa 2020) (Appel,

J., concurring), filed today, I articulate in greater detail my reasons for

concurring in the majority’s opinion. While I reach the same conclusion

as the majority does, I arrive at our shared conclusion through the

application of a host of tools of interpretation, rather than overreliance on

textualism. Judges possess many tools through which we may divine the

most correct interpretation of the law. Therefore, while I join the majority’s

conclusion, I wish to bring the reader’s attention to alternative manners of

thoughtful adjudication, in both this and other matters.